COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00419-CR


QUANTANA HARRIS                                                   APPELLANT

                                        V.

THE STATE OF TEXAS                                                     STATE


                                     ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1317835R

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Quantana Harris entered open pleas of guilty to aggravated

assault of a family member with a deadly weapon and to aggravated robbery with

a deadly weapon. After a PSI was prepared, the trial court sentenced Harris to

sixty years’ confinement for each offense.

      Harris’s court-appointed appellate counsel has filed a motion to withdraw

and a brief in support of that motion. Counsel avers that in her professional


      1
       See Tex. R. App. P. 47.4.
opinion, the appeal is frivolous.        Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of

the record demonstrating why there are no arguable grounds for relief. See 386
U.S. 738, 87 S. Ct. 1396 (1967). This court informed Harris that he may file a

pro se brief, but he did not do so. The State did not submit a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that might arguably support the appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to

withdraw and affirm the trial court’s judgments.




                                                    /s/ Bill Meier

                                                    BILL MEIER
                                                    JUSTICE

                                         2
PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 26, 2014




                                3